HUNGER, District Judge.
I concur in the result in this case because there was no evidence of the engineer’s negligence in the issue of negligence submitted to the jury by the court’s instruction. I also concur that the court had jurisdiction, but upon the ground that the suit was one arising under the laws of the United States,, and therefore that jurisdiction did not depend upon diversity of citizenship. The plaintiff, in good faith, sought to establish the liability of the railway company under the act of Congress imposing a liability upon receivers of common carriers by railroad while engaging in interstate commerce in. favor of employes employed by the carrier in such commerce (35 Stat. 65; 36 Stat. 291) against the railway company which'had assumed any *762such obligations of the receiver. His action clearly arose under such statute, so far as it ran against the receiver, and it also arose under that statute as against the one who assumed the liability, as that statute was one of the essential ingredients of his suit, and the decision of his case depended on the construction given that statute. Railroad Company v. Mississippi, 102 U. S. 135, 141, 26 L. Ed. 96; In re Lennon, 166 U. S. 548, 553, 17 Sup. Ct. 658, 41 L. Ed. 1110; Macon Grocery Co. v. Atlantic Coast Line, 215 U. S. 501, 507, 30 Sup. Ct. 184, 54 L. Ed. 300.